[intersection126.jpg]

January 25, 2006

Ms.Debra R. Hoopes
c/o Intersections Inc.
14901 Bogle Drive
Chantilly, Virginia 20151

Dear Debra:

This letter (the “Transition Agreement”) is written to confirm our understanding
regarding your transitional employment with Intersections Inc. (“Intersections”
or the “Company”) through March 31, 2006, or such earlier date as your
employment may be terminated in accordance with this Transition Agreement (the
“Separation Date”), and your subsequent separation from Intersections.

During the transitional employment period from today through the Separation
Date, you will continue to serve as the Chief Financial Officer of Intersections
or such other position as may be directed by the Chief Executive Officer (“CEO”)
and/or the Board of Directors of Intersections (the “Board”) and to perform such
duties and responsibilities as reasonably directed by the CEO and/or the Board,
in each case consistent with your senior level and experience. In addition,
during such period, you will continue to receive your full base salary, less
applicable deductions, at no less than the level in effect on December 26, 2005
and benefits at the level that Intersections generally makes available to its
employees. You will also continue to be eligible for a discretionary bonus for
the year 2005, less applicable deductions, in accordance with Intersections’
bonus plan and subject to the same policies, including but not limited to Board
approval, as were in effect immediately prior to entering into this Transition
Agreement, payable at the time that Intersections generally makes bonus payments
and in accordance with Intersections’ policies and practices with respect to the
payment of bonuses and with the bonus to be paid no later than March 31, 2006.
As we discussed, you have been awarded a bonus in the amount of $25,000, less
applicable deductions. You will not, however, be entitled to receive any equity
grants of any kind whatsoever, including, but not limited to, options,
restricted stock, or restricted stock units.

Provided that you do not resign from your employment prior to March 31, 2006,
upon the effective date of the termination of your employment with
Intersections, you agree to execute the Separation Agreement and General Release
in the form substantially similar to the agreement attached as Exhibit A (the
“Separation Agreement”). The Separation Agreement, which you may not sign prior
to the Separation Date, shall provide, among other things, that Intersections
will (i) pay you severance benefits through and including December 31, 2006, in
exchange for your execution of the general release attached as Exhibit A in
favor of Intersections and all affiliated entities and (ii) extend the time
during which you may exercise certain vested stock options in consideration for
your agreement to be bound by certain non-competition and non-solicitation and
other obligations. If you resign prior to March 31, 2006, without prior written
consent, you will receive your base salary and benefits through and including
the date of your termination, except as required by law. In such event, you will
not be entitled to the aforementioned severance benefits. If Intersections
terminates your employment prior to March 31, 2006, you agree that the effective
date of your termination will be the Separation Date and you will receive
payments through the end of 2006 and the other benefits provided for that
situation.

Upon this Transition Agreement becoming effective when you sign it and do not
revoke it as provided below, Intersections will make a special payment to you in
the amount of $3,500.00, less required deductions. The payment set forth in this
paragraph is sometimes referred to herein as, the “Transition Payment.” The
Transition Payment will be made to you within three (3) business days of the
date this Transition Agreement becomes effective and your time to revoke it as
set forth below expires.

In consideration of the Transition Payment, you for yourself and your heirs and
assigns, hereby voluntarily, knowingly and irrevocably release and forever
discharge the Company and its subsidiaries and affiliates, and their respective
predecessors, successors and assigns and their respective present, former, and
future officers, directors, trustees, shareholders, principals, partners,
attorneys, investors, participants, representatives, insurers, fiduciaries,
agents or employees, in both their individual and representative capacities
(collectively, the “Released Parties”), from all actions, claims, demands,
causes of action, obligations, damages, liabilities, expenses and controversies
of any nature and description whatsoever (collectively, “Claims”), whether or
not now known, suspected or claimed, which you had, have, or may have, against
the Released Parties from the beginning of time up to and including the date you
sign this Agreement, including, without limitation, all Claims which arise out
of, relate to or are based on (i) your employment with the Company or
termination therefrom, (ii) statements, acts or omissions by the Company or
Released Parties, (iii) express or implied agreements between you and the
Company and/or Released Parties, (iv) any federal, state or local fair
employment practices or civil rights laws including, but not limited to, the
Sarbanes-Oxley Act of 2002, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Family and Medical Leave Act, the Americans with Disabilities Act, the Employee
Retirement Income Security Act of 1974, the Virginia Human Rights Act, which
prohibit adverse employment action based upon whistle blowing activities and
discrimination on such bases as race, color, religion, creed, national origin,
family and/or medical leave, medical condition, sex/gender, sexual harassment,
retaliation, protected activity, disability/handicap, age, pregnancy, childbirth
or related medical condition, or marital status, (v) common law, public policy,
breach of contract or tort, including, without limitation, Claims for emotional
distress, libel, slander or wrongful discharge, or (vi) wages, commissions,
bonuses, accrued vacation pay, employee benefits, expenses, allowances and any
other payment or compensation of any kind whatsoever. Intersections agrees that
you are not and will not be releasing any claims you may have for
indemnification or advancement of expenses under this Transition Agreement or
the Company’s or its subsidiary’s articles of incorporation, charter, by-laws or
standing or other resolutions, or under any insurance policy providing
directors’ and officers’ coverage, then existing, for any lawsuit or claim
relating to the period when you were a director, officer, or employee of
Intersections or any affiliated company.

You hereby agree and covenant that neither you, nor anyone acting on your
behalf, will file or otherwise commence any action, complaint, charge,
grievance, arbitration or any other proceeding, administrative or judicial, or
otherwise assert any Claims, whether or not now known, suspected or claimed,
against Intersections or any Released Parties which you had, have or may have
from the beginning of time up to and including the day and date of this
Transition Agreement, including, but not limited to, all Claims which arise out
of, relate to or are based on (i) your employment with Intersections or
termination therefrom, (ii) statements, acts or omissions by Intersections or
Released Parties, (iii) express or implied agreements between you and
Intersections and/or Released Parties, (iv) any federal, state or local fair
employment practices or civil rights laws including, but not limited to, the
Sarbanes-Oxley Act of 2002, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Family and Medical Leave Act, the Americans with Disabilities Act, the Employee
Retirement Income Security Act of 1974, the Virginia Human Rights Act, which
prohibit adverse employment action based upon whistle blowing activities and
discrimination on such bases as race, color, religion, creed, national origin,
family and/or medical leave, medical condition, sex/gender, sexual harassment,
retaliation, protected activity, disability/handicap, age, pregnancy, childbirth
or related medical condition, or marital status, (v) common law, public policy,
breach of contract or tort, including, without limitation, Claims for emotional
distress, libel, slander or wrongful discharge, or (vi) wages, commissions,
bonuses, accrued vacation pay, employee benefits, expenses, allowances and any
other payment or compensation of any kind whatsoever. Nothing in the foregoing
prevents your suing to enforce this Transition Agreement.

If you are made a party or witness to any threatened, pending, or completed
action, suit, or proceeding, whether civil, criminal, administrative or
investigative, in any manner concerning or relative to your service, actions, or
omissions on behalf of the Company as an officer, employee, director or agent
thereof or of any entity with respect to which the Company directed or requested
you to provide services, then the Company shall, to the maximum extent
applicable law permits, and in addition to any such right granted to or
available to you under the Company’s or other Released Parties’ articles of
incorporation, charter, by-laws or standing or other resolutions, defend,
indemnify and hold you harmless against all expenses (including reasonable
attorneys’ fees), judgments, fines, and amounts paid in settlement, except where
a judgment or other final adjudication adverse to you establishes that (a) your
acts were committed in bad faith or were the result of active and deliberate
dishonesty and were material to the cause of action so adjudicated, or (b) that
you personally gained in fact a material financial advantage to which you were
not legally entitled resulting directly from the acts. The Company will, upon
your request, promptly advance or pay any amounts for reasonable costs, charges,
or expenses (including reasonable legal fees and expenses incurred by counsel
you retain) in respect of your right to indemnification hereunder or in
furtherance of such right, subject to receipt of a written affirmation by you of
your good faith belief that you have satisfied the standards for indemnification
hereunder and a written undertaking by you to repay such amounts if you are
ultimately found not to be entitled to indemnification hereunder or otherwise
or, where indemnification is granted, to the extent the expenses so advanced or
reimbursed exceed the amount to which you are ultimately determined to be
entitled. Your right to indemnification will survive until the expiration of all
applicable statutes of limitations, without regard to the earlier cessation of
your employment or any termination or expiration of this Agreement.

You agree to forward all requests for references to the Chief Executive Officer,
President, Consumer & Small Business or Chief Legal Officer of Intersections who
shall respond consistent with the following talking points:

  • Confirm your employment and dates of employment and state that Intersections
does not generally provide qualitative statements about its employees or former
employees. However, I am pleased to share the following:


  • Describe the nature of the work performed; and


  • Advise that you were not terminated due to any failure to perform your job
(provided that as of the time the statement is made you have not been terminated
for cause) but because of your desire to pursue other opportunities, including
Chief Financial Officer positions with companies that are public or are
preparing to become public.


You shall not engage in conduct, or make statements or representations, that
disparage or otherwise impair the reputation, goodwill or interests of the
Company or Released Parties. You shall not disclose the terms or existence of
this Transition Agreement or the Separation Agreement, except (i) to comply or
to obtain compliance with this Transition Agreement, (ii) to your respective
legal, financial or tax advisors (all of whom must first agree to be bound by
this paragraph) and to the Internal Revenue Service or any analogous state or
local taxation authority, and (iii) to any entity if required by legal process
upon not less than 3 business days prior written notice (or such shorter period
required by any legal or quasi-legal entity or body) to the Company and agree to
cooperate with the Company and its attorneys if the Company elects to contest
such legal process.

Except as may be required by law or as set forth in this Transition Agreement
with respect to the agreed-upon Press Release (as defined below), you shall not
issue, cause, or to the extent within your control, permit to be issued or
cooperate with the issuance of any release, interview, publicity or statement,
whether oral or written, of any kind, to any individual, the public, the press
or the media which in any way concerns your employment with the Company, the
reasons or circumstances which resulted in the cessation of your employment with
the Company or the existence or terms of this Transition Agreement or the
Separation Agreement; provided, however, you may tell prospective employers the
nature of the work you performed at the Company and state that you left the
Company’s employment due to your desire to pursue other opportunities.

You and the Company will mutually agree on the content of any press release
regarding your employment status with, or the termination of your employment
from, Intersections prior to its release. To this end, you and the Company have
agreed to the content of the Press Release attached hereto as Exhibit B (the
“Press Release”). The Press Release will be issued by the Company on or within
four (4) business days following the Separation Date and any other public
communication about your employment status, or the termination of your
employment with, Intersections will be limited to and consistent with this
Transition Agreement, including the text of Exhibit B, except as may otherwise
be required by law.

This Transition Agreement is not an admission of any liability or wrongdoing by
you, the Company or Released Parties. Further, this Transition Agreement sets
forth the entire agreement between the Company and you concerning its subject
matter and supersedes any such prior agreement or understanding. This Transition
Agreement may only be modified by a writing signed by both parties. The
provisions of this Transition Agreement are severable and if any part of it is
found to be unenforceable, the other parts shall remain valid and enforceable.
Except as otherwise provided herein, no waiver by either party hereto of a
breach by the other party of any condition or provision of this Transition
Agreement to be performed by the other party shall be deemed a waiver of a
similar or dissimilar condition or provision at the same time or at any other
time.

Nothing in this Transition Agreement is intended to create a guarantee of
employment through March 31, 2006, or for any other period. During the
transitional employment period and through the Separation Date, your employment
with Intersections remains at will. This means that either you or Intersections
may terminate your employment with or without cause and with or without notice
at any time; provided that if you terminate your employment prior to March 31,
2006, you will not be entitled to any payments or other benefits under the
Separation Agreement, except as expressly provided under this Transition
Agreement.

This Transition Agreement shall inure to the benefit of and be binding upon the
parties, their legal representatives and successors and assigns. However, your
performance hereunder is personal to you and shall not be assignable by you.
Intersections may assign this Transition Agreement to any subsidiary or
affiliate or to any successor to all or substantially all of the business and/or
assets of Intersections, whether directly or indirectly, by purchase, merger,
consolidation, acquisition of stock, or otherwise.

This Transition Agreement shall be governed and construed in accordance with the
laws of the Commonwealth of Virginia and all disputes arising out of or relating
to this Transition Agreement or its breach shall be resolved in the courts
located within the Commonwealth of Virginia, Fairfax County and you and the
Company hereby submit exclusively to the jurisdiction and venue of those
Virginia courts. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
ARISING OUT OF THIS TRANSITION AGREEMENT.

You acknowledge that:

  • you have read this Transition Agreement in its entirety and understand all
of its terms, including that it constitutes a complete general release of all
claims against the Company and Released Parties covered by its terms;


  • you have been advised, in writing, to review this Transition Agreement with
an attorney before signing it;


  • you have had a sufficient period of time of up to 21 days within which to
review this Transition Agreement, including, without limitation, with your
attorney, and that you have, in fact, done so;


  • the special payment and reimbursement of attorney’s fees set forth above are
the only consideration (the “Consideration”) for your signing this Transition
Agreement and that no promise or inducement has been offered or made to induce
you to sign this Transition Agreement, except as expressly set forth herein;


  • the Consideration is provided at the Company’s sole discretion and on a
non-precedential basis and that you would not have received same if you did not
sign this Transition Agreement;


  • you knowingly and voluntarily agree to all the terms and conditions
contained in this Transition Agreement; and


  • this Transition Agreement shall not become effective until the 8th day after
you sign it and that you may at any time before the effective date revoke this
Transition Agreement by hand delivering or sending via overnight mail a written
notice of revocation to the Company: Intersections Inc., 14901 Bogle Drive,
Chantilly, VA 20151; Attention: Neal Dittersdorf, Esq.


INTERSECTIONS INC.

____________________________________
By: Michael Stanfield
          Chairman & Chief Executive Officer



Voluntarily Agreed to and Accepted this
________ day of _______________ 2006



____________________________
Debra R. Hoopes



COMMONWEALTH OF VIRGINIA )   

  :ss.   

COUNTY OF )   


On this _____ day of __________________ 2006, before me personally came Debra R.
Hoopes, to me known and known to me to be the individual described in, and who
executed the foregoing Agreement and General Release, and duly acknowledged to
me that she executed the same.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

______________________
Notary Public

EXHIBIT A

FORM OF SEPARATION AGREEMENT AND GENERAL RELEASE

          This Separation Agreement and General Release (the “Separation
Agreement”), entered into this ____ day of ____________ 2006, is made by and
between Intersections Inc. (“Intersections” or the “Company”) and Debra R.
Hoopes (“Hoopes”) (collectively, the “Parties”).

          WHEREAS, Hoopes was employed by Intersections as the Chief Financial
Officer;

          WHEREAS, Hoopes' employment with Intersections ceased as of _______
__, 2006;

          WHEREAS, prior to the cessation of Hoopes’ employment with
Intersections, the Parties entered into an agreement, dated ________ ___, 200_
(the “Transition Agreement”), pursuant to which the Parties agreed to enter into
a separation agreement and general release upon the termination of Hoopes’
employment with Intersections; and

          WHEREAS, the Parties, as a condition of performing their respective
obligations as provided for herein and in this Transition Agreement, have agreed
to execute, deliver and comply fully with the terms and provisions of this
Separation Agreement and General Release (the “Separation Agreement”) below;

          NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the Parties agree, represent and covenant as follows:

          1.           Separation. Subject to the terms of this Agreement and
this Agreement becoming effective as set forth below, Hoopes’ termination of her
employment as an officer, director and employee of Intersections and its
subsidiaries and affiliates, shall be effective ______ __, 2006 (the “Separation
Date”).

          2.           Compensation and Benefits. All compensation and benefits
that Hoopes received as part of her employment will cease as of the Separation
Date. Hoopes will be paid for all accrued, unused vacation days, less required
deductions, if any. Thereafter, Hoopes and/or Hoopes’ dependents may continue
group medical at her or their expense as provided by the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”). Hoopes will receive benefit continuation
information in a separate letter.

          3.           Consideration. Upon this Agreement becoming effective
when Hoopes signs it (which cannot be before the Separation Date) and does not
revoke it as provided in paragraph 12 below, Intersections will (i) pay Hoopes
severance, to which she is not otherwise entitled, equal to her current base
salary of $210,000 per year, less applicable deductions and less the portion of
her base salary paid in 2006 for the period prior to her Separation Date, for
the period from the Separation Date through December 31, 2006, payable in
accordance with Intersections’ normal payroll practices; (ii) pay the
continuation costs of Hoopes’ medical benefits through COBRA until the earlier
of December 31, 2006 or Hoopes being offered group medical insurance from
another employer; provided that Hoopes continues to pay to Intersections an
amount equal to her current employee contribution for her medical coverage for
such period (the payments described in subparagraphs 3(i) and (ii) are sometimes
referred to herein collectively, as the “Severance Benefits”); and (iii) provide
a favorable reference as set forth in paragraph 6.

          4.           General Release; Covenant Not to Sue. In consideration of
the Severance Benefits and favorable reference, Hoopes for herself and her heirs
and assigns, hereby voluntarily, knowingly and irrevocably releases and forever
discharges Intersections, its subsidiaries and affiliates and its respective
predecessors, successors and assigns and their respective present, former, and
future officers, directors, trustees, shareholders, principals, partners,
attorneys, investors, shareholders, participants, representatives, insurers,
fiduciaries, agents or employees, in both their individual and representative
capacities (collectively, the “Released Parties”), from all actions, claims,
demands, causes of action, obligations, damages, liabilities, expenses and
controversies of any nature and description whatsoever (collectively, “Claims”),
whether or not now known, suspected or claimed, which Hoopes had, has, or may
have, against the Released Parties from the beginning of time up to and
including the date Hoopes signs this Agreement, including, without limitation,
all Claims which arise out of, relate to or are based on (i) Hoopes’ employment
with Intersections or termination therefrom, (ii) statements, acts or omissions
by Intersections or Released Parties, (iii) express or implied agreements
between Hoopes and Intersections and/or Released Parties, (iv) any federal,
state or local fair employment practices or civil rights laws including, but not
limited to, the Sarbanes-Oxley Act of 2002, Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Family and Medical Leave Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act of 1974, the
Virginia Human Rights Act, which prohibit adverse employment action based upon
whistle blowing activities and discrimination on such bases as race, color,
religion, creed, national origin, family and/or medical leave, medical
condition, sex/gender, sexual harassment, retaliation, protected activity,
disability/handicap, age, pregnancy, childbirth or related medical condition, or
marital status, (v) common law, public policy, breach of contract or tort,
including, without limitation, Claims for emotional distress, libel, slander or
wrongful discharge, or (vi) wages, commissions, bonuses, accrued vacation pay,
employee benefits, expenses, allowances and any other payment or compensation of
any kind whatsoever.

           Hoopes hereby agrees and covenants that neither she, nor anyone
acting on her behalf, will file or otherwise commence any action, complaint,
charge, grievance, arbitration or any other proceeding, administrative or
judicial, or otherwise assert any Claims, whether or not now known, suspected or
claimed, against Intersections or any Released Parties, which Hoopes had, has or
may have from the beginning of time up to and including the day and date of this
Separation Agreement, including, but not limited to, all Claims which arise out
of, relate to or are based on (i) Hoopes’ employment with Intersections or
termination therefrom, (ii) statements, acts or omissions by Intersections or
Released Parties, (iii) express or implied agreements between Hoopes and
Intersections and/or Released Parties, (iv) any federal, state or local fair
employment practices or civil rights laws including, but not limited to, the
Sarbanes-Oxley Act of 2002, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Family and Medical Leave Act, the Americans with Disabilities Act, the Employee
Retirement Income Security Act of 1974, the Virginia Human Rights Act, which
prohibit adverse employment action based upon whistle blowing activities and
discrimination on such bases as race, color, religion, creed, national origin,
family and/or medical leave, medical condition, sex/gender, sexual harassment,
retaliation, protected activity, disability/handicap, age, pregnancy, childbirth
or related medical condition, or marital status, (v) common law, public policy,
breach of contract or tort, including, without limitation, Claims for emotional
distress, libel, slander or wrongful discharge, or (vi) wages, commissions,
bonuses, accrued vacation pay, employee benefits, expenses, allowances and any
other payment or compensation of any kind whatsoever. Intersections agrees that
Hoopes is not and will not be releasing any claims Hoopes may have for
indemnification or advancement of expenses under the Transition Agreement or the
Company’s articles of incorporation, charter, by-laws or standing or other
resolutions, or under any insurance policy providing directors’ and officers’
coverage, then existing, for any lawsuit or claim relating to the period when
Hoopes was a director, officer, or employee of Intersections or any affiliated
company, nor any rights to sue to enforce the Transition Agreement or this
Agreement.

          5.           Reference. Subject to this Agreement becoming effective,
Hoopes agrees to forward all requests for references to the Chief Executive
Officer, President, Consumer & Small Business or Chief Legal Officer of
Intersections, who shall respond consistent with the following talking points:

  • Confirm Hoopes’ employment and dates of employment and state that
Intersections does not generally provide qualitative statements about its
employees or former employees. However, I am pleased to share the following:


  • Describe the nature of the work performed; and


  • Advise that Hoopes was not terminated due to any failure to perform her job
(provided that as of the time the statement is made you have not been terminated
for cause) but because of her desire to pursue other opportunities that are more
directly suited to her experience and abilities, including opportunities with
private companies or companies preparing to become public companies.


          6.           Extension of Time in Which to Exercise Vested Options.
Subject to this Agreement becoming effective, the exercisability of all
outstanding vested options held by Hoopes as of the Separation Date will be
extended through and including December 31, 2006.

          7.           Non-Disparagement; No Publicity; Cooperation;
Confidentiality; Return of Property and Documents; Work Product;
Non-Competition; Non-Solicitation.

          a.           Non-Disparagement. Hoopes shall not engage in conduct, or
make statements or representations, that disparage or otherwise impair the
reputation, goodwill or interests of the Company or Released Parties. Hoopes
shall not disclose the terms or existence of this Agreement, except (i) to
comply or to obtain compliance with this Agreement, (ii) to Hoopes’ respective
legal, financial or tax advisors (all of whom must first agree to be bound by
this paragraph 7.a.) and to the Internal Revenue Service or any analogous state
or local taxation authority, and (iii) to any entity if required by legal
process upon not less than 3 business days prior written notice (or such shorter
period required by any legal or quasi-legal entity or body) to the Company and
agree to cooperate with the Company and its attorneys if the Company elects to
contest such legal process.

          b.           No Publicity. Except as may be required by law, Hoopes
shall not issue, cause, or to the extent within her control, permit to be issued
or cooperate with the issuance of any release, interview, publicity or
statement, whether oral or written, of any kind, to any individual, the public,
the press or the media which in any way concerns Hoopes’ employment with the
Company, the reasons or circumstances which resulted in the cessation of Hoopes’
employment with the Company or the existence or terms of this Agreement;
provided, however, Hoopes may tell prospective employers the nature of the work
Hoopes performed at the Company and state that Hoopes left the Company’s
employment due to the desire to pursue other opportunities.

          c.           Cooperation. Hoopes agrees that, upon reasonable notice,
without the necessity of Intersections obtaining a subpoena or court order, she
will cooperate fully with Intersections and its legal counsel on any matters
relating to the conduct of any litigation, claim, suit, investigation or
proceeding involving Intersections, or any of its affiliates or subsidiaries, in
connection with any facts or circumstances occurring during Hoopes’ employment
with Intersections or of which she has knowledge, in which Intersections
reasonably determines that Hoopes’ cooperation is necessary or appropriate. Such
assistance shall include, but not be limited to, furnishing relevant information
and materials to Intersections and its legal counsel and providing testimony at
depositions and at trial and shall continue until such matters are resolved. In
addition, Intersections shall pay Hoopes at a rate of $200 per hour for her
performance under this paragraph to compensate any loss of wages caused by such
cooperation.

          d.           Confidentiality. Hoopes acknowledges and agrees that as a
result of her employment with Intersections, she has learned certain trade
secrets and confidential and proprietary information (collectively,
“Confidential Information”) which have been developed by Intersections and which
are used by Intersections in its business. Confidential Information includes,
without limitation: (i) customer or client lists and supplier lists; (ii) the
details of Intersections’ relationships with its customers or clients,
including, without limitation, the financial relationship with a customer or
client, knowledge of the internal “politics”/workings of a customer
organization, a customer’s or client’s technical needs and job specifications,
knowledge of a customer’s or client’s strategic plans and the identities of
contact persons within a customer’s or client’s organization; (iii)
Intersections’ marketing and development plans, business plans; and (iv) other
information proprietary to Intersections’ business. Hoopes shall not, at any
time, including after the termination of her employment, use or disclose such
Confidential Information, except to authorized representatives of Intersections
or the customer or client. Hoopes shall not be required to keep confidential any
information, which is or becomes publicly available through no fault of Hoopes.
Further, Hoopes shall be free to use and employ her general skills, know-how and
expertise, and to use, disclose and employ any generalized ideas, concepts,
know-how, methods, techniques or skills, including, without limitation, those
gained or learned during the course of the performance of her duties and
responsibilities as an employee of Intersections, so long as she applies such
information without disclosure or use of any Confidential Information.

          e.           Return of Property and Documents. Hoopes represents and
warrants that she has delivered to Intersections all (i) Intersections’ property
in her possession or control, and (ii) Intersections’ documents or materials
(other than documents or materials involving individual payroll or benefit
information), whether or not such documents or materials were created by Hoopes
or contain Confidential Information. Hoopes also represents that she has
delivered to Intersections (and that no one else acting on Hoopes’ behalf has)
any original and/or copy of any of the items described in this sub-paragraph.
Hoopes may retain a copy of her MS WORD Outlook Contacts folder, subject to her
obligations under Section 7(d) above.

          f.           Work Product. Hoopes agrees that all copyrights, patents,
trade secrets or other intellectual property rights associated with any ideas,
concepts, techniques, inventions, processes, or works of authorship developed or
created by her during her employment by Intersections that (i) relate, whether
directly or indirectly, to Intersections’ actual or anticipated business,
research or development or (ii) are suggested by or as a result of any work
performed by Hoopes on Intersections’ behalf, shall, to the extent possible, be
considered works made for hire within the meaning of the Copyright Act (17
U.S.C. § 101 et. seq.) (the “Work Product”). All Work Product shall be and
remain the property of Intersections. To the extent that any such Work Product
may not, under applicable law, be considered works made for hire, Hoopes hereby
grants, transfers, assigns, conveys and relinquishes, and agrees to grant,
transfer, assign, convey and relinquish from time to time, on an exclusive
basis, all of her right, title and interest in and to the Work Product to
Intersections in perpetuity or for the longest period otherwise permitted by
law. Consistent with her recognition of Intersections’ absolute ownership of all
Work Product, Hoopes agrees that she shall (i) not use any Work Product for the
benefit of any party other than Intersections and (ii) perform such acts and
execute such documents and instruments as Intersections may now or hereafter
deem reasonably necessary or desirable to evidence the transfer of absolute
ownership of all Work Product to Intersections; provided, however, if following
10 days’ written notice from Intersections, Hoopes refuses, or is unable, due to
disability, incapacity, or death, to execute such documents relating to the Work
Product, she hereby appoints any of Intersections’ officers as her
attorney-in-fact to execute such documents on her behalf. This agency is coupled
with an interest and is irrevocable without Intersections’ prior written
consent.

          g.           Warranty. Hoopes represents and warrants to Intersections
that (i) there are no claims that would adversely affect her ability to assign
all right, title and interest in and to the Work Product to Intersections;
(ii) the Work Product does not violate any patent, copyright or other
proprietary right of any third party; and (iii) Hoopes has the legal right to
grant Intersections the assignment of her interest in the Work Product as set
forth in this Separation Agreement.

          h.           Non-Competition; Non Solicitation. Hoopes agrees that for
12 months following the effective date of this Separation Agreement, she shall
not within the United States and Canada (i) engage, directly or indirectly,
whether as an employee, officer, director, consultant or otherwise, in the
consumer or small business credit management and identity theft protection
services industry; (ii) solicit, directly, or indirectly, whether as an
employee, officer, director, consultant or otherwise, any person or entity which
is then a client or customer of Intersections and/or its subsidiaries or
affiliates or has been a client or customer of Intersections and/or its
subsidiaries or affiliates in the preceding one (1) year period, to retain,
purchase, or otherwise use, or promote, offer for sale, sell, market, advertise
or endorse the credit management and/or identity theft protection services of
any individual or entity other than Intersections and/or its subsidiaries or
affiliates; (iii) solicit for employment, engage and/or hire, whether directly
or indirectly, any individual who is employed on or after the effective date of
the Transition Agreement by Intersections and/or its subsidiaries or affiliates
or engaged during the same period by Intersections and/or its subsidiaries or
affiliates as an independent subcontractor or consultant (other than an
independent subcontractor, consultant, or other such vendor whose employment or
engagement by Hoopes would not prevent or interfere with continued engagement by
Intersections); and/or (iv) encourage or induce, whether directly or indirectly,
any individual who is then employed by Intersections and/or its subsidiaries or
affiliates or engaged by Intersections and/or its subsidiaries or affiliates as
an independent contractor or consultant to end his/her business relationship
with Intersections and/or its subsidiaries or affiliates.

          i.           Injunctive Relief. Hoopes acknowledges that a breach or
threatened breach of any of the terms set forth in this paragraph 7 shall result
in an irreparable and continuing harm to Intersections for which there shall be
no adequate remedy at law. Intersections shall, without posting a bond, be
entitled to obtain injunctive and other equitable relief, in addition to any
other remedies available to Intersections.

          j.           Essential and Independent Agreements; Representations. It
is understood by the Parties hereto that Hoopes’ obligations and the
restrictions and remedies set forth in this paragraph 7 are essential elements
of this Separation Agreement and that but for her agreement to comply with
and/or agree to such obligations, restrictions and remedies, Intersections would
not have entered into this Separation Agreement. Hoopes’ obligations and the
restrictions and remedies set forth in this paragraph 7 are independent
agreements and the existence of any claim or claims by her against Intersections
under this Separation Agreement or otherwise will not excuse her breach of any
of her obligations or affect the restrictions and remedies set forth under this
paragraph 7. Hoopes acknowledges that she is sophisticated in business, and that
the restrictions and remedies set forth in this paragraph 7 do not create an
undue hardship on her and will not prevent her from earning a livelihood. Hoopes
and Intersections agree that the restrictions and remedies contained in this
paragraph 7 are reasonable and necessary to protect Intersections’ legitimate
business interests and that Hoopes and Intersections intend that such
restrictions and remedies shall be enforceable to the fullest extent permissible
by law. Hoopes agrees that given the scope of Intersections’ business and the
sophistication of the information highway, any further geographic limitation on
such remedies and restrictions would deny Intersections the protection to which
it is entitled hereunder. If it shall be found by a court of competent
jurisdiction that any such restriction or remedy is unenforceable but would be
enforceable if some part thereof were deleted or modified, then such restriction
or remedy shall apply with such modification as shall be necessary to make it
enforceable to the fullest extent permissible under law.

          8.           Breach. If Hoopes breaches this Separation Agreement,
then Intersections may seek restitution of, and/or offset against, the Severance
Benefits to the extent permitted by law. The Parties expressly acknowledge that
their respective rights, duties and obligations under this Separation Agreement
are cumulative and that Intersections taking any of the actions set forth in
this paragraph 8 or in paragraph 7.i. shall not abrogate, diminish or otherwise
impact the validity or enforceability of the release set forth in paragraph 4.

          9.           Miscellaneous. This Separation Agreement is not an
admission of any liability or wrongdoing by Hoopes, Intersections or Released
Parties. Further, the Separation Agreement sets forth the entire agreement
between the Company and Hoopes concerning its subject matter and supersedes any
such prior agreement or understanding. This Separation Agreement may only be
modified by a writing signed by both Parties. The provisions of this Separation
Agreement are severable and if any part of it is found to be unenforceable, the
other parts shall remain valid and enforceable. Except as otherwise provided
herein, no waiver by either Party hereto of a breach by the other Party of any
condition or provision of the Separation Agreement to be performed by the other
Party shall be deemed a waiver of a similar or dissimilar condition or provision
at the same time or at any other time. This Separation Agreement shall inure to
the benefit of and be binding upon the Parties, their legal representatives and
successors and assigns. However, Hoopes’ performance hereunder is personal to
Hoopes and shall not be assignable by Hoopes. Intersections may assign this
Separation Agreement to any subsidiary or affiliate or to any successor to all
or substantially all of the business and/or assets of Intersections, whether
directly or indirectly, by purchase, merger, consolidation, acquisition of
stock, or otherwise.

          10.           Choice of Law; No Jury. This Agreement shall be governed
and construed in accordance with the laws of the Commonwealth of Virginia and
all disputes arising out of or relating to this Separation Agreement or its
breach shall be resolved in the courts located within the Commonwealth of
Virginia, Fairfax County and Hoopes and Intersections hereby submit exclusively
to the jurisdiction and venue of those Virginia courts. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE ARISING OUT OF THIS AGREEMENT.

          11.           Acknowledgement:

    • Hoopes has read this Separation Agreement in its entirety and understands
all of its terms, including that it constitutes a complete general release of
all claims against Intersections and Released Parties;


    • Hoopes has been advised, in writing, to review this Separation Agreement
with an attorney before signing it;


    • Hoopes has had a sufficient period of time of up to 21 days within which
to review this Separation Agreement, including, without limitation, with her
attorney, and that she has, in fact, done so;


    • Hoopes may not sign this Agreement until on or after the Separation Date;


    • the Severance Benefits and favorable reference set forth in paragraphs 3
and 5, respectively, and the extension of time in which Hoopes may exercise her
vested stock option rights set forth in paragraph 6, are the only consideration
(the “Consideration”) for Hoopes’ signing this Separation Agreement and that no
promise or inducement has been offered or made to induce Hoopes to sign this
Separation Agreement, except as expressly set forth herein;


    • the Consideration is provided at the Company’s sole discretion and on a
non-precedential basis and that Hoopes would not have received same if Hoopes
did not sign this Separation Agreement;


    • the headings used in this Separation Agreement are intended only for
convenience of reference and shall not be used to amplify, limit, modify (or
otherwise be used in the interpretation of) the terms of this Separation
Agreement;


    • Hoopes knowingly and voluntarily agrees to all the terms and conditions
contained in this Separation Agreement; and


    • this Separation Agreement shall not become effective until the 8th day
after Hoopes signs it and that Hoopes may at any time before the effective date
revoke this Separation Agreement by hand delivering or sending via overnight
mail a written notice of revocation to the Company: Intersections Inc., 14901
Bogle Drive, Chantilly, VA 20151; Attention: Neal Dittersdorf, Esq.


          12.           No Future Employment; No Other Obligations. By entering
into this Separation Agreement, Hoopes acknowledges that she (i) waives any
claim to reinstatement and/or future employment with Intersections, (ii) agrees
that she will not seek, apply for or accept employment and/or future employment
with Intersections and (iii) is not and shall not be entitled to any payments,
benefits or other obligations from Intersections and/or Released Parties
whatsoever (except as expressly set forth herein).

INTERSECTIONS INC.

_______________________________
By: Michael Stanfield
     Chairman and Chief Executive Officer

Voluntarily Agreed to and Accepted this
__________ day of ______________ 2006

_______________________
Debra R. Hoopes

COMMONWEALTH OF VIRGINIA )   

  :ss.   

COUNTY OF )   


On this _____ day of __________________ 2006, before me personally came Debra R.
Hoopes to me known and known to me to be the individual described in, and who
executed the foregoing Agreement and General Release, and duly acknowledged to
me that she executed the same.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

_________________________
Notary Public

EXHIBIT B

PRESS RELEASE

Intersections Inc. (Nasdaq: INTX) today announced that its Chief Financial
Officer, Debra R. Hoopes, will be leaving the company effective March 31, 2006,
in order to pursue other opportunities. Debra joined Intersections in June of
2004 as Senior Vice President, Corporate Development and Investor Relations and
was named Chief Financial Officer in February of 2005. The company plans to
announce Debra’s replacement shortly.

“We are appreciative of the excellent contribution Deb has made to the company
and we wish her well in her future endeavors,” commented Michael Stanfield
Intersections’ Chairman and CEO.